Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 19 August 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



Sir
In Committee of Congress. Camp Tapan, Augt. 19th. 1780

When America stood alone against one of the most powerful nations of the earth, the spirit of liberty seemed to annimate her sons to the noblest exertions, and each man chearfully contributed his aid in support of her dearest rights. When the hand of tyranny seemed to bear its greatest weight on this devoted country, their virtue and perseverence appeared most conspicuous, and rose superior to every difficulty. If then, such patriotism manifested itself throughout all ranks, and orders of men among us, shall it be said at this day, this early day of our enfranchisement, and independence, that America, has grown tired of being free? Let us, Sir, for a moment take a retrospective view of our then situation, and compare it with the present, and draw such deductions from the premises, as every reasonable man, or set of men, ought to do. In the early stage of this glorious revolution, we stood alone. We had neither Army, military Stores, money, or in short any of those means which were requisite to authorize a resistance. The undertaking was physically against us. But Americans abhorred the very Idea of slavery! Therefore, reposing the righteousness of their cause in the hands of the supreme disposer of all human events,  they boldly ventured to defy the vengeance of a tyrant, and either preserve their freedom, inviolate to themselves, and posterity, or perish in the attempt. This was the situation, and temper of the people of this Country, in the beginning of this controversy. At this day America is in strict alliance with one of the first nations of the earth, for magnimity, power, and wealth, and whose affairs are conducted by the ablest statesmen, with a prince at their head, who hath justly acquired the title, of the protector of the rights of mankind. A respectable fleet and Army of our ally, are already arrived among us, and a considerable reinforcement is hourly expected, which, when arrived, will give us a decided superiority in these Seas; the whole to co-operate with the force of this Country, against the common enemy. Another powerful nation (Spain) though not immediately allied with us, yet in fighting her own, she is daily fighting the battles of America, from whence, almost every advantage is derived to us, that could be produced in a state of alliance. An Army we now have in the field, part of whom, are veterans, equal to any the oldest established nations can boast. Our Militia from a five years War, are become enured to Arms. You have at the head of your Army a General, whose abilities as a soldier, and worth as a Citizen, stand confessed, even by the enemies of his country. Our officers of all ranks, are fully equal to the duties of their respective stations. Military stores are within our reach. Our money though not so reputable as that of other nations, with proper attention, we have reason to expect, will shortly emerge from its present embarressed state, and become as useful as ever.
Now, Sir, from a comparative view of our circumstances at the beginning, and at this day, how much more eligible, how much more pleasing, and important, must the latter appear, than the former, to every dispassionate man? Then, shall we leave to future generations to say, shall we at present commit ourselves to the world to exclaim, that, when Providence had benignly put into our hands the most essential means of obtaining by one decisive blow, the inestimable prize we had been contending for, it was lost; disgracefully lost; for want of proper exertions on our part? That avarice, luxury, and disipation, had so enervated the boasted sons of American freedom, that rather than forego their present ease, and wanton pleasures, they would tamely, cowardly submit to the loss of their Country, and their liberty, and become those abject slaves, which their generous natures, but a few, very few years before, would have revolted at the bear Idea of?
These reflections arise, Sir, from the extraordinary backwardness  of some states, and great deficiencies of others, in sending the men into the field, that was required of them, near three months ago, and ought to have joined the Army fifty days past; and an apprehension that, from this torpitude, America has forgot she is contending for liberty, and independence, and the good intentions of our generous ally will be totally frustrated by our unpardonable remissness. Our former letters to the states, have been full on this very important subject, and we are concerned to be driven to the necessity of reiteration; but our duty to our Country, our respect for the reputation of the Commander in Chief of our Army, impel us to it: For a knowlege of the force that has been required of the states for the Campaign, and which was allowed to be adequate to an important enterprize, will induce a belief in our Countrymen, in the world, that it has been furnished, and they must stand amazed to see our Army inactive, and things not in that train for operation, which ought, in such a case, to be expected, especially at this advanced season of the year.
Again;—The force of our ally, now with us, and the shortly expected arrival of its second division, must clearly evince the utility of our Army’s being put in a condition to undertake an enterprize, which if successful, must give a deadly wound to our unrelenting and ambitious foe. But what apology can be made, if, when the Commander in Chief of our Army, should be called on by the Commander of the forces of our generous ally, and informed, he is ready to undertake with him, whatever measures he shall think proper to point out, he shall be reduced to the cruel necessity of acknowledging his inability to engage in any enterprise, that can possibly redound to the honor, or reputation of the Arms of either nation? Sir, the reflection is too humiliating to be dwelt on, without the extremest pain; nay horror!
You must pardon us, worthy Sir, for the freedom with which we have now delivered our sentiments on this truly interesting subject. We flatter ourselves, great allowances will be made for our situation, when we daily have before our eyes specimens, of that want of energy in conducting our affairs, which must shortly, so far embarrass us, as to render all future exertions inadequate to the attainment of those great purposes, at which we aim. America wants not resources; we have men (independent of those necessary for domestic purposes) more than sufficient to compose an Army capable of answering our most sanguine expectations: And our Country teems with provisions of every kind necessary to support them. It requires nothing more than a proper degree of energy  to bring them forth, to make us a happy people. This we trust, Sir, the state over which you preside, will shew no reluctance in contributing her aid to, by taking such decisive measures, as will, without loss of time, bring into the field, the remainder of your quota of men, that have been required for the campaign.
The articles of provisions, forage, and teams, are no less important than men; but as the Committee had the honor of addressing you but a few days ago, on the subject of provisions, and the other articles, being so nearly allied with that, we will not intrude it on you, at this time.
Inclosed is copy of a letter from the Commander in Chief, of the 17th. Instant to the Committee; (see page 218). It will fully shew you the state of the Army, at this time, and how great a deficiency of men there is, to what their ought to have been before this day. However we hope, Sir, it will be no discouragement to your state, to using their utmost exertions, for furnishing the remainder of their troops, to join the Army as soon as possible; and that the idea of its being probably too late, before a sufficient force can be collected to promise a successful Campaign, will be totally banished; for policy, as well as interest, dictate to us, to be always prepared to take advantage of every favourable conjuncture, and it is impossible to say how soon such a one will present itself.
The Generals letter treats this subject in every other respect so fully, as renders it unnecessary to add more, than that, we have the honor to be, With the greatest respect, Your Excellency’s, Most Obedt. Hble Servts., In behalf of the Committee,

Jno. Mathews

